FILED
                            NOT FOR PUBLICATION                             APR 30 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-56688

               Plaintiff - Appellee,             D.C. No. 2:12-cv-04251-R-VBK

  v.
                                                 MEMORANDUM*
AKRAM YASSIN, AKA Akram Sobhieya
Yassin,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                     Manuel L. Real, District Judge, Presiding

                             Submitted April 22, 2015**

Before:        GOODWIN, BYBEE and CHRISTEN, Circuit Judges.

       Akram Yassin appeals pro se from the district court’s orders denying his

motion to vacate summary judgment in the government’s action to revoke his

United States citizenship under 8 U.S.C. § 1451(a), and granting the government’s


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
motion to enforce the judgment. We have jurisdiction under 28 U.S.C. § 1291.

We review for an abuse of discretion. Casey v. Albertson’s Inc., 362 F.3d 1254,

1257 (9th Cir. 2004). We affirm.

      The district court did not abuse its discretion in denying Yassin’s motion to

vacate summary judgment and granting the government’s motion to enforce the

judgment, because Yassin failed to establish that the judgment was obtained

through fraud, and did not explain why he could not have discovered this alleged

fraud prior to the judgment. See Fed. R. Civ. P. 60(b)(3); Casey, 362 F.3d at 1260

(to prevail on a Rule 60(b)(3) motion the moving party must prove that the

judgment was obtained through fraud, and that the fraud was not discoverable by

due diligence before or during proceedings); see also Cal. Dep’t. of Social Services

v. Leavitt, 523 F.3d 1025, 1031 (9th Cir. 2008) (reviewing for an abuse of

discretion the denial of a motion to enforce a judgment).

      We reject Yassin’s contention that the district court erred in denying his

motion for appointment of counsel.

      We also reject Yassin’s contentions that due to the existence of an allegedly

identical prior lawsuit the district court lacked jurisdiction over the current lawsuit

and he has been subjected to double jeopardy, that the district court improperly




                                           2                                     13-56688
denied him discovery, and that the district court improperly refused to file Yassin’s

letter concerning his inquiries regarding his prison mail.

      We lack jurisdiction to consider Yassin’s appeal of the district court’s 2012

summary judgment because Yassin failed to file a timely Notice of Appeal from

entry of judgment or a timely tolling motion. See Fed. R. App. P. § 4(a)(1)(B)(i),

(a)(4)(A)(vi).

      Yassin’s request for appointment of counsel in connection with this appeal,

set forth in his opening brief, is denied.

      AFFIRMED.




                                             3                                 13-56688